WALLACE, JUDGE:
The claimant, William N. Williams, filed a claim for damages to his 1973 Triumph automobile in the amount of $l'700.00.
On July 24, 1976, at approximately 2:00 to 2:30 p.m. Freddie Grounds was driving the claimant in the claimant’s automobile along W.Va. Route 79, known locally as Cabin Creek Road, in Kanawha County. They were returning from a meeting in Decota, West Virginia.
The claimant testified that they were proceeding northerly along the road at approximately 35 to 40 miles per hour. The road was straight and dry. The weather was clear. As they were crossing a two lane wooden bridge at Lang, West Virginia, the plank flooring of the bridge became loose, the boards “bounced up” and became lodged underneath the automobile.
Freddie Grounds, the driver of the car, testified that he had driven the road every day and that they had crossed the bridge the morning of the accident on their way to Decota. He stated the bridge always rattled. He further testified that as .the car crossed the bridge the floor planks became loose, one board went over the hood and two boards lodged underneath the car. The radiator, transmission, frame and other parts of the automobile were damaged.
There was no prior warning or indication that the flooring of the bridge would suddenly become loose.
The respondent introduced no evidence.
In the case of Gene R. Monk v. State Road Comm’n., 8 Ct. Cl. 32, this Court held:
“... a person exercising ordinary care for his safety would not reasonably have anticipated that the floor boards on the bridge *264would be missing and claimant cannot be charged with contributory negligence or assumption of the risk.”
In this case, the Court is of the opinion that a dangerous condition existed on the bridge which directly and proximately caused the damage to the claimant’s automobile and that the claimant was free from contributory negligence.
The claimant in proof of his damages submitted estimates and bills totaling $1,128.66. It is the opinion of the Court that the claim should be allowed in the amount of $1,128.66.
Award of $1,128.66.